Title: From George Washington to Jonathan Trumbull, Sr., 15 November 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge 15th Novemr 1775

I received your favor of the 6th inst. in which you give a detail of Dr Chiney’s case as it appeared before you and Council, in which nothing but the fair side of his character appears.
You may be assured Sir that his tryal will be impartial, that no insidious designs of his inemies will have weight, and that it will give me much plasure to find he can acquit himself of the crimes he is charged with—The evidences are hourly expected. On their arrival the tryal will be no longer delayed.
General Sullivan set out the 12th inst. for Portsmouth New Hampshire—I enclose you a copy of instructions given unto him.
As it is now apparent we have nothing to depend on in the present Contest, but our own Strength, Care, Firmness and Union, should not the same measures be adopted in yours and every other Government on the Continent? Would it not be prudence to seize on those Tories who have been, are, and that are known will be, active against us? Why should persons who are preying upon the vitals of their Country be suffered to stalk at large, whilst we know they will do us every mischief in their power? These Sir are points I beg to submit to your serious consideration.

I congratulate you on the Surrender of St Johns, which hope will soon be followed by the reduction of Canada. I have the honor to be Sir Your most humble Servant

Go. Washington

 
By an Express arrived from Philadelphia I have the following Resolve of the Continental Congress.
Resolved. That Dr Church be close confined in some secure Goal in the Colony of Connecticut, without the use of Pen, Ink, and Paper, and that no person be allowed to converse with him, except in the presence and hearing of a Magistrate of the Town, or the Sheriff of the County where he shall be confined, and in the English language, untill further Orders from this or a future Congress.

          
            Attest Charles Thomson Secy
            By order of Congress
          
          
            Philadelphia 6th Novemr 1775
            John Hancock President
          
        
Sir In consequence of the above Resolve, I now transmit to your care Doctor Church under the guard of Capt. Israel Putnam, a Serjeant and seven men.
You will please to comply, in every particular, with the above Resolution of Congress. I am with great Respect Sir Your most hume and obedt Servant

Go. Washington

